Exhibit 10.6

 

  September 14, 2017

 

Draper Oakwood Technology Acquisition, Inc.

c/o Draper Oakwood Investments, LLC

55 East 3rd Ave.

San Mateo, CA 94401

 

EarlyBirdCapital, Inc. 

366 Madison Avenue 

New York, New York 10017

 

Re: Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Draper
Oakwood Technology Acquisition, Inc., a Delaware corporation (the “Company”),
and EarlyBirdCapital, Inc. as representative (the “Representative”) of the
several Underwriters named in Schedule I thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one share of the Company’s Class A common
stock, par value $0.0001 per share (the “Common Stock”), one right entitling the
holder to one-tenth of one share of Common Stock (each, a “Right”), and one half
of one warrant, each whole warrant exercisable for one share of Common Stock
(each, a “Warrant”). Certain capitalized terms used herein are defined in
paragraph 13 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by him, whether acquired before, in or after the IPO, in favor of such
Business Combination.

 

2. In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s Certificate of Incorporation,
as the same may be amended from time to time, the undersigned will, as promptly
as possible, cause the Company to (i) cease all operations except for the
purpose of winding up, (ii) as promptly as reasonably possible, but not more
than 10 business days thereafter, redeem the Common Stock sold as part of the
Units in the IPO (the “Offering Shares”), at a per-share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account, including
interest earned on the Trust Account net of interest that may be used by the
Company to pay its franchise and income taxes payable, divided by the number of
then outstanding public shares, which redemption will completely extinguish
public stockholders’ rights as stockholders (including the right to receive
further liquidation distributions, if any), and (iii) as promptly as reasonably
possible following such redemption, subject to the approval of the Company’s
remaining stockholders and the Company’s board of directors, dissolve and
liquidate, subject in the cases of clauses (ii) and (iii) to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law. The undersigned hereby waives any and all right,
title, interest or claim of any kind the undersigned may have in the future in
or to any distribution of the Trust Account and any remaining net assets of the
Company as a result of, or arising out of, any contracts or agreements with the
Company and will not seek recourse against the Trust Account for any reason
whatsoever. The undersigned acknowledges and agrees that there will be no
distribution from the Trust Account with respect to any Warrants or Rights, all
rights of which will terminate on the Company’s liquidation.

 



   

 

 

3. The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, such transaction must be approved by a
majority of the Company’s disinterested independent directors and the Company
must obtain an opinion from an independent investment banking firm, or another
independent entity that commonly renders valuation opinions on the type of
target business the Company is seeking to acquire, that such Business
Combination is fair to the Company’s unaffiliated stockholders from a financial
point of view.

 

4. Neither the undersigned nor any affiliate of the undersigned will be entitled
to receive and will not accept any compensation or other cash payment prior to,
or for services rendered in order to effectuate, the consummation of the
Business Combination; provided that the Company shall be allowed to make the
payments set forth in the Registration Statement under the caption “Prospectus
Summary – The Offering – Limited payments to insiders.”

 

5. Neither the undersigned nor any affiliate of the undersigned will be entitled
to receive or accept a finder’s fee or any other compensation in the event the
undersigned, any member of the family of the undersigned or any affiliate of the
undersigned originates a Business Combination.

 

6. The undersigned will not, without the prior written consent of the
Representative pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge, or otherwise dispose of, (or enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
the rules and regulations of the Securities and Exchange Commission promulgated
thereunder with respect to, any Units, shares of Common Stock, Warrants of the
Company or any securities convertible into, or exercisable or exchangeable for
shares of Common Stock, or publicly announce an intention to effect any such
transaction, for a period of 180 days after the date of the Underwriting
Agreement.

 

7. (a) In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding
deferred underwriting commissions and taxes payable on the income accrued on the
Trust Account), subject to any pre-existing fiduciary or contractual obligations
the undersigned might have.

 

(b) The undersigned has agreed not to participate in the formation of, or become
an officer or director of, any blank check company with a class of securities
registered under the Exchange Act until the Company has entered into a
definitive agreement regarding its initial Business Combination or the Company
has failed to complete an initial Business Combination within the time period
set forth in the Company’s Certificate of Incorporation as the same may be
amended from time to time.

 

(c) The undersigned hereby agrees and acknowledges that (i) each of the
Underwriters and the Company may be irreparably injured in the event of a breach
of any of the obligations contained in this letter, (ii) monetary damages may
not be an adequate remedy for such breach and (iii) the non-breaching party
shall be entitled to injunctive relief, in addition to any other remedy that
such party may have in law or in equity, in the event of such breach.

 



 2 

 

 

8. The undersigned agrees to be an Officer and/or Director of the Company until
the earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all respects, does not omit any material information with respect to the
undersigned’s background and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933. The undersigned’s FINRA Questionnaire previously
furnished to the Company and the Representative is true and accurate in all
respects. The undersigned represents and warrants that:

 

  (a) he is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

  (b) he has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

  (c) he has never been suspended or expelled from membership in any securities
or commodities exchange or association or had a securities or commodities
license or registration denied, suspended or revoked.

 

9. The undersigned has full right and power, without violating any agreement by
which he is bound, to enter into this letter agreement and to serve as an
Officer and/or Director of the Company.

 

10. The undersigned hereby waives his right to exercise conversion rights with
respect to any shares of the Company’s common stock owned or to be owned by the
undersigned, directly or indirectly, whether such shares are purchased by the
undersigned in the IPO or in the aftermarket, and agrees that he will not seek
conversion with respect to such shares in connection with any vote to approve a
Business Combination or to sell any such shares in a tender offer undertaken by
the Company in connection with a Business Combination.

 

11. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to Article Sixth or Seventh of the Company’s Amended and Restated
Certificate of Incorporation prior to the consummation of a Business Combination
unless the Company provides public stockholders with the opportunity to convert
their shares of Common Stock upon such approval in accordance with such Article
Sixth thereof.

 

12. This letter agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this letter agreement (a “Proceeding”) shall be brought and enforced in
the courts of the State of New York of the United States of America for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive, (ii) waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum and
(iii) irrevocably agrees to appoint Ellenoff Grossman & Schole LLP as agent for
the service of process in the State of New York to receive, for the undersigned
and on his behalf, service of process in any Proceeding. If for any reason such
agent is unable to act as such, the undersigned will promptly notify the Company
and the Representative and appoint a substitute agent acceptable to each of the
Company and the Representative within 30 days and nothing in this letter will
affect the right of either party to serve process in any other manner permitted
by law.

 

13. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; and (iii) “Trust Account” shall mean the trust
account into which a portion of the net proceeds of the Company’s IPO will be
deposited.

 

14. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

15. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Underwriters a representative of, or a fiduciary with respect to, the
Company, its stockholders or any creditor or vendor of the Company with respect
to the subject matter hereof.

 

16. This letter agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This letter
agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided, that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination.

 

[Signature Page Follows]

 



 3 

 



  

  /s/ Aamer Sarfraz   Aamer Sarfraz       /s/ Roderick Perry   Roderick Perry  
    /s/ Ali Erfan   Ali Erfan       /s/ Richard Atterbury   Richard Atterbury  
    /s/ Gabe Turner   Gabe Turner       /s/ General Frank Gorenc   General Frank
Gorenc

 

    Acknowledged and Agreed:       Draper Oakwood Technology Acquisition, Inc.

 

  By: /s/ Aamer Sarfraz     Name: Aamer Sarfraz     Title: Chief Executive
Officer

 

  EarlyBirdCapital, Inc.         By: /s/ Steven Levine     Name: Steven Levine  
  Title: Chief Executive Officer

 

 

 

[Signature Page to Insider Letter]

 

 

4 

 



 

 

